       Case 2:20-cr-00664-DJH Document 31 Filed 11/13/20 Page 1 of 3



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                               No. CR-20-00664-001-PHX-DJH
10                   Plaintiff,                              PROTECTIVE ORDER
11   v.
12   Samuel Marian Mattia,
13                   Defendant.
14
15          This matter is before the Court on the United States’ Motion for Protective Order governing
16
     discovery materials produced by the United States, (Doc. 26). That Motion states that the
17
     Defendant objects to the Motion. The Court, having provided the Defendant sufficient time to
18
19   explain his objection, and none being filed, the Court finds that this motion is well taken and should

20   be granted.
21          IT IS THEREFORE ORDERED granting the Motion (Doc. 26), and any disclosure of
22
     the material and information in this regard shall be subject to the following restrictions:
23
            1.      Confidential Material received by the defendant (through his attorney) from the
24
25   United States shall not be shown or otherwise provided or disclosed to individuals other than:

26                     i.    Defendant;
27                    ii.    Defendant=s attorney of record;
28
       Case 2:20-cr-00664-DJH Document 31 Filed 11/13/20 Page 2 of 3



 1                   iii.   employees of such attorney to whom it is reasonably necessary that the
 2                          material be shown for the purposes of motions, hearings, trial, or appeal in
 3
                            this matter;
 4
                     iv.    witnesses and their counsel to whom it is reasonably necessary that the
 5
 6                          material be shown for the purposes of motions, hearings, or trial (including

 7                          post-conviction proceedings); and
 8                    v.    experts, investigators, or consultants who are assisting in the motions,
 9
                            hearings, trial, or appeal in this matter.
10
            2.      Defense counsel may leave materials obtained from the United States in the
11
12   possession of their client and third parties only if such materials do not include personally

13   identifiable information about victims and witnesses, including but not limited to names, birth
14   dates, social security numbers, addresses, photographs, and audio and video recordings.
15
     Individuals to whom discovery material is shown or otherwise provided must be provided with a
16
     copy of this protective order, and agree to be bound by its terms prior to being shown or otherwise
17
18   provided with any material.

19          3.      Nothing in this protective order limits the defendant or the United States from
20   disclosing material in this or related judicial proceedings, including in motions, at hearings, at
21
     trial, or in an appeal. This protective order requires, however, that the party redact any personal
22
     identifying information, any financial information, and other private information in accordance
23
24   with Fed. R. Crim. P. 49.1.

25          4.      If the defendant disagrees with the designation of any material as Confidential, or
26   wishes to use any Confidential material in a way not authorized by the original protective order,
27
     he may seek review from the Court, and potential modification of the protective order.
28


                                                     -2-
       Case 2:20-cr-00664-DJH Document 31 Filed 11/13/20 Page 3 of 3



 1             5.    Within sixty days after the conclusion of this case, including the conclusion of
 2   any direct appeal or the expiration of the time limit within which to file such an appeal, as well as
 3
     any collateral review, defense counsel shall return to the United States or notify the United States
 4
     that it has destroyed the material that counsel received from the United States during this
 5
 6   matter.

 7             Dated this 13th day of November, 2020.
 8
 9
10
11                                                    Honorable Diane J. Humetewa
12                                                    United States District Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     -3-
